Citation Nr: 0217474	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  94-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, claimed as arthritis and claimed as secondary to 
service-connected bursitis of the left hip and/or 
metatarsalgia of the right foot and left flatfoot with 
bilateral plantar fasciitis and heel spurs. 

2.  Entitlement to a rating in excess of 30 percent for 
metatarsalgia of the right foot and left flatfoot with 
bilateral plantar fasciitis and heel spurs.

3.  Entitlement to a rating in excess of 10 percent for 
bursitis of the left hip.

4.  Entitlement to a rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to February 
1990. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), and September 1998 and July 1999 
rating decisions of the Waco, Texas, VA RO. 

In the January 1994 rating decision, ratings in excess of 10 
percent were denied for bursitis of the left hip, 
metatarsalgia of the right foot and PTSD were denied.  
Service connection was granted for left flatfoot and a zero 
percent rating was assigned.  The veteran perfected an 
appeal on the increased rating issues and on the assignment 
of a zero percent rating for left flatfoot.  In October 
1996, the Board denied a rating in excess of 10 percent for 
PTSD and remanded the other issues for further development.  

In an August 1997 rating decision, service connection was 
granted for bilateral plantar fasciitis and heel spurs, and 
a 30 percent rating was assigned under Diagnostic Code 5276 
(acquired flatfoot) for metatarsalgia of the right foot and 
left flatfoot with bilateral plantar fasciitis and heel 
spurs.  The claim for a rating in excess of 10 percent for 
bursitis of the left hip was denied.  The Muskogee, 
Oklahoma, VA RO asked the veteran whether she was satisfied 
with the increased rating for the bilateral foot disorders.  
The veteran responded that she was satisfied with the 
decision and wished to withdraw her appeal on that issue.  
That RO construed the veteran's statement as a complete 
withdrawal of all pending claims on appeal, including the 
increased rating claim for bursitis of the left hip.  
However, the veteran did not indicate that she was 
withdrawing the bursitis claim.  Therefore, although the 
veteran again perfected an appeal from the September 1998 
rating decision on the same issue, the claim for an 
increased rating for bursitis of the left hip filed in April 
1993 remains pending.  

In the September 1998 rating decision, a rating in excess of 
30 percent for metatarsalgia of the right foot and left 
flatfoot with bilateral plantar fasciitis and heel spurs was 
denied.  A rating in excess of 10 percent for PTSD and the 
claim for TDIU were also denied.  In the July 1999 rating 
decision, service connection for a bilateral knee disorder, 
claimed as secondary to the service-connected bilateral foot 
disorders and bursitis of the left hip, was denied.  The 
veteran perfected an appeal on all of these issues.  In 
light of the above, the issues are as stated on the title 
page.


REMAND

The veteran has indicated that she is claiming service 
connection for a back disorder as secondary to her service-
connected bilateral foot disorders and bursitis of the left 
hip on the basis that due to her his and foot disabilities 
she has fallen and injured her back.  This issue is 
inextricably intertwined with the issue of TDIU and must be 
adjudicated by the RO prior.  Moffitt, 10 Vet. App. at 222; 
Harris, 1 Vet. App. at 183.  

Inasmuch as the case must be remanded for the RO to 
adjudicate the additional service connection issue, the RO 
will be asked to accomplish additional necessary development 
to include obtaining additional VA medical records.  In that 
regard she has reported that she has received VA treatment 
for each disability at issue subsequent to that covered by 
the medical records already in the file.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

3.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
any knee, foot, left hip or psychiatric 
disorders since April 2002.  The veteran 
also should be asked to briefly state 
the basis of her claim that she has knee 
disability due to her service connected 
hip and foot disorders.  (For example, 
whether she is claiming that she has 
sustained injuries to the knees 
secondary to falling or other incidents 
that she attributes to her hip and/or 
foot disabilities.)  She should 
specifically be asked to identify 
supporting medical evidence or opinion, 
such as emergency room records or other 
medical evidence, that would document 
the injuries contemporaneous with their 
incurrence.  

The RO should then obtain any medical 
records not currently on file.  
Regardless of whether the veteran 
responds, the RO should request records 
from the Dallas, Texas, VA Medical 
Center (VAMC) for any knee, foot or left 
hip treatment from April 2001 to the 
present, to include records from the 
rheumatology clinic.  The RO also should 
request records from the Fort Worth, 
Texas, VA Outpatient Clinic for any 
treatment for knee, foot, left hip and 
psychiatric problems from April 2001 to 
the present, including records from the 
mental hygiene clinic.  If records are 
not obtained, the veteran should be 
given the notice required under the 
Veterans Claims Assistance Act of 2000 
(VCAA of 2000).

4.  The RO should ask the veteran to 
indicate whether she applied for 
workers' compensations benefits 
regarding her accident on April 23, 
1998, and if so, where she filed her 
claim, and to identify where she filed 
her workers' compensation claim 
regarding her accident on February 20, 
1997.  She should also be asked to 
authorize the release of the workers' 
compensation determinations and medical 
records pertaining to those claims.  The 
RO should then try to obtain the 
veteran's records.  If records are not 
obtained, the veteran should be given 
the notice required under the VCAA of 
2000.

5.  The RO should ask the veteran to 
identify or submit evidence that her 
service-connected disabilities have 
resulted in frequent hospitalizations or 
marked interference with employment, 
such as employment records, income 
information, or statements from medical 
care providers, former employers and/or 
coworkers.  The RO should make 
reasonable efforts to obtain any 
identified records.  If records are not 
obtained, the veteran should be given 
the notice required under the VCAA of 
2000.

6.  Only if the additional medical 
evidence received shows that the veteran 
has a current knee disorder that is 
linked to service-connected bursitis of 
the left hip and/or the service 
connected foot disabilities, the RO 
should make arrangements for the veteran 
to be examined by an orthopedic, 
rheumatology or other appropriate 
specialist (not a physicans' assistant 
or nurse practitioner).  The veteran's 
claims folder and a separate copy of 
this remand should be made available to 
the examiner, the receipt of which 
should be acknowledged in the 
examination report.  The examiner should 
be asked to provide a diagnosis for each 
knee and to indicate whether, without 
resort to speculation, it is at least as 
likely as not that any disorder of 
either knee was caused or permanently 
worsened by the service-connected left 
hip or bilateral foot disabilities.  If 
the veteran claimed to have fallen due 
to her service-connected debilities and 
injured her knee(s), consideration must 
be given to the nature and 
manifestations of the service connected 
foot and left hip and disabilities, 
whether there is evidence of medical 
treatment for the claimed injuries or 
other objective evidence supporting any 
such claimed incidents, and whether any 
claimed and currently shown knee 
disability is of a nature to have been 
caused or permanently worsened by 
claimed events.  The examiner should 
provide a rationale for any conclusions.  

7.  The veteran should be afforded a 
comprehensive VA orthopedic examination 
to determine the current manifestations 
and severity of her service-connected 
bursitis of the left hip.  The veteran's 
claims folder and a separate copy of 
this remand should be made available to 
the examiner, the receipt of which 
should be acknowledged in the 
examination report.  Any indicated 
studies, including X-rays, should be 
performed.  The veteran's history, 
current complaints, and examination 
findings must be reported in detail by 
the examiner.  The examiner should 
specifically report active and passive 
ranges of motion of the left hip, to 
include flexion, abduction, adduction, 
and rotation.  The examiner should 
indicate whether subjective complaints 
are consistent with any demonstrated 
left hip pathology and in keeping with 
and support by objective findings, to 
include muscle atrophy, evidence of 
disuse, and the like.  The examiner also 
should render an opinion on the extent, 
if any, of any fatigue, weakness, 
functional impairment, impaired 
coordination, or pain in the left hip, 
from the service-connected disability, 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
any additional loss in range of motion.  
The examiner should without 
consideration of other disabilities 
comment on any interference in 
employment caused by the service-
connected left hip disorder.  All 
findings should be reported in detail 
and a rationale should be must for any 
opinion expressed.   A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.

8.  The veteran should be afforded a 
comprehensive VA examination by a 
podiatrist if available (otherwise by an 
appropriate examiner) to determine the 
current manifestations and severity of 
her service-connected metatarsalgia of 
the right foot and left flatfoot with 
bilateral plantar fasciitis and heel 
spurs.  The veteran's claims folder and 
a separate copy of this remand should be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  Any 
indicated studies should be performed.  
The veteran's current complaints and the 
examination findings must be reported in 
detail by the examiner.  

For the left foot, the examiner is asked 
to review the following list of symptoms 
and to indicate the absence or presence 
of each: (a) marked pronation; (b) 
extreme tenderness of the plantar 
surface of the left foot; (c) marked 
inward displacement; (d) severe spasm of 
the tendo achillis on manipulation; (e) 
no improvement with use of orthopedic 
shoes or appliances; (f) objective 
evidence of marked deformity, such as 
pronation or abduction; (g) accentuation 
of pain on manipulation and on use; (h) 
an indication of swelling on use; (i) 
characteristic callosities; (j) weight-
bearing line over or medial to the great 
toe; (k) inward bowing of the tendo 
achillis; and (l) pain on manipulation 
and use of feet.  

The examiner should also describe the 
manifestations of the metatarsalgia of 
the right foot and the bilateral plantar 
fasciitis and heel spurs, and 
specifically indicate whether 
metatarsalgia of the right foot is found 
to be present.  Without consideration of 
other disabilities, the examiner should 
comment on any interference in 
employment caused by the service-
connected metatarsalgia of the right 
foot, left flatfoot, bilateral plantar 
fasciitis, and bilateral heel spurs.  
All findings should be reported in 
detail and a rationale given for any 
opinion expressed.  

9.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder, including the service medical 
records and a separate copy of this 
remand should be made available to the 
examiner, the review of which should be 
acknowledged in the examination report.  
The veteran should be afforded 
psychological tests if deemed necessary 
to determine the proper diagnoses of any 
psychiatric disorders present.  In 
noting any symptoms peculiarly to PTSD 
that the veteran may report, such 
symptoms should be reported in detail.  
The examiner should determine the 
correct diagnoses for any psychiatric 
disorders found.  The psychiatric 
emanation should be sufficient to 
address whether the veteran does or does 
not have the following due to PTSD: Any 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events; mild 
or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods 
of significant stress, or symptoms 
controlled by continuous medication.  If 
any chronic, acquired psychiatric 
disorder other than PTSD is diagnosed, 
the examiner should note, without resort 
to speculation, whether such disorder 
was at least as likely as not caused or 
permanently worsened by PTSD and explain 
the basis for the opinion.  A GAF should 
be reported which, if possible, reflects 
impairment only from PTSD and any 
related disorders.  

10.  The RO should then review the 
examination reports to ensure that they 
are responsive to the Board's 
instructions.

11.  Thereafter, the RO should 
adjudicate the claim of a service 
connection for a back disorder claimed 
as secondary to the service-connected 
bilateral foot disorders and/or bursitis 
of the left hip, with consideration of 
the evidence of record including a 
September 9, 1997 physician's letter to 
an attorney indicating that the veteran 
had an on-the-job accident when she 
"slipped on the oily wet floor and fell 
onto her left back and buttocks region."  
Nothing was mentioned regarding her 
service-connected disabilities as a 
factor in the accident.  If the RO finds 
that additional development regarding 
this issue is warranted it should be 
undertaken.  If service connection is 
denied, the veteran should be informed 
and told of the need to appeal if she 
disagrees with the decision.  The RO 
should also review the report of the 
requested psychiatric examination and 
determine whether the evidence warrants 
service connection for an acquired 
psychiatric disorder other than PTSD.  
The veteran should be notified of the 
determination and told that she must 
appeal if she disagrees.  

12.  After the development requested 
above has been completed to the extent 
possible, the RO should readjudicate the 
claims on appeal, with consideration of 
38 C.F.R. § 3.321, as applicable.  If 
any benefit for which an appeal has been 
perfected remains denied, the veteran 
and her representative must be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


